451 S.E.2d 634 (1994)
338 N.C. 314
EMPIRE POWER COMPANY, and George Clark, Petitioners,
v.
N.C. DEPARTMENT OF ENVIRONMENT, HEALTH AND NATURAL RESOURCES, DIVISION OF ENVIRONMENTAL MANAGEMENT, Respondent, and
Duke Power Company.
No. 570PA93.
Supreme Court of North Carolina.
November 2, 1994.
Donnell Van Noppen, III, Greensboro, for Clark.
*635 William W. Webb, Raleigh, for Empire Power.
William L. Porter, Associate General Counsel, Garry S. Rice, Senior Attorney, Yvonne C. Bailey, Raleigh, Karen Estelle Carey, Winston-Salem, for Duke Power Co.
James Holloway, Associate Atty. Gen., for NEHNR.
Thomas J. Ziko, Sp. Deputy Atty. Gen., for State.
John D. Runkle, General Counsel, for Conservation Council of NC.
I. Clark Wright, Jr., New Bern, for Smithfield Packing Co.
Prior report: 337 N.C. 569, 447 S.E.2d 768.

ORDER
Upon consideration of the petition filed by Respondent (N.C. Dept. of Environment, Health and Natural Resources) in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C.Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of November 1994."